1 F.3d 1253NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
MOEN INDUSTRIES, INC. and Lenard E. Moen, Plaintiffs,v.HULLPAK MANUFACTURING INC., Defendant.
Misc. No. 375.
United States Court of Appeals, Federal Circuit.
June 15, 1993.

Before CLEVENGER, Circuit Judge.
ON PETITION FOR PERMISSION TO APPEAL
ORDER
CLEVENGER, Circuit Judge.


1
Hullpak Manufacturing Inc. submits a "petition for permission to appeal."


2
As gleaned from the statements in Hullpak's petition, it appears that the district court did not certify its order pursuant to 28 U.S.C. Sec. 1292(b), (c)(1).  Hence, filing a petition for permission to appeal is not appropriate.  On the other hand, it appears that the liability portion of this patent infringement case in the district court is over or is nearly over and all that remains is damages.*  If so, the district court's order is or soon will be appealable as of right pursuant to 28 U.S.C. Sec. 1292(c)(2) (this court has jurisdiction over a judgment in a patent infringement action that is final except for an accounting).  When that occurs, Hullpak may file a notice of appeal in the district court in the normal course.


3
Accordingly,

IT IS ORDERED THAT:

4
Hullpak's "petition" is dismissed.



*
 The district court has granted Moen Industries, Inc. and Lenard E. Moen's motion for summary judgment on infringement and validity.  However, it appears that the supporting findings and conclusions have not been entered nor has a judgment been entered